Name: Commission Regulation (EC) No 497/2004 of 17 March 2004 on granting of import licences for cane sugar for the purposes of certain tariff quotas and preferential agreements
 Type: Regulation
 Subject Matter: trade policy;  tariff policy;  beverages and sugar
 Date Published: nan

 Avis juridique important|32004R0497Commission Regulation (EC) No 497/2004 of 17 March 2004 on granting of import licences for cane sugar for the purposes of certain tariff quotas and preferential agreements Official Journal L 080 , 18/03/2004 P. 0017 - 0019Commission Regulation (EC) No 497/2004of 17 March 2004on granting of import licences for cane sugar for the purposes of certain tariff quotas and preferential agreementsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the markets in the sugar sector(1),Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV.6 negotiations(2),Having regard to Commission Regulation (EC) No 1159/2003 of 30 June 2003 laying down detailed rules of application for the 2003/04, 2004/05 and 2005/06 marketing years for the import of cane sugar under certain tariff quotas and preferential agreements and amending Regulations (EC) No 1464/95 and (EC) No 779/96(3), and in particular Article 5(3) thereof,Whereas:(1) Article 9 of Regulation (EC) No 1159/2003 stipulates how the delivery obligations at zero duty of products of CN code 1701, expressed in white sugar equivalent, are to be determined for imports originating in signatory countries to the ACP Protocol and the Agreement with India.(2) Article 16 of Regulation (EC) No 1159/2003 stipulates how the zero duty tariff quotas for products of CN code 1701 11 10, expressed in white sugar equivalent, are to be determined for imports originating in signatory countries to the ACP Protocol and the Agreement with India.(3) Article 22 of Regulation (EC) No 1159/2003 opens tariff quotas at a duty of EUR 98 per tonne for products of CN code 1701 11 10 for imports originating in Brazil, Cuba and other third countries.(4) In the week of 8 to 12 March 2004 applications were presented to the competent authorities in line with Article 5(1) of Regulation (EC) No 1159/2003 for import licences for a total quantity exceeding the allocation by country of origin for CXL concessions sugar specified in Article 22(2) of that regulation.(5) In these circumstances the Commission must set reduction coefficients to be used so that licences are issued for quantities scaled down in proportion to the total available and must indicate that the limit in question has been reached,HAS ADOPTED THIS REGULATION:Article 1In the case of import licence applications presented from 8 to 12 March 2004 in line with Article 5(1) of Regulation (EC) No 1159/2003, licences shall be issued for the quantities indicated in the Annex to this Regulation.Article 2This Regulation shall enter into force on 18 March 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 March 2004.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 178, 30.6.2001, p. 1. Regulation as last amended by Commission Regulation (EC) No 39/2004 (OJ L 6, 10.1.2004, p. 2).(2) OJ L 146, 20.6.1996, p. 1.(3) OJ L 162, 1.7.2003, p. 25.ANNEXACP-India Preferential SugarTitle II of Regulation (EC) No 1159/20032003/04 marketing year>TABLE>Special Preferential SugarTitle III of Regulation (EC) No 1159/20032003/04 marketing yearQuota opened for the Member States referred to in Article 39 of Regulation (EC) No 1260/2001, except Slovenia>TABLE>Special Preferential SugarTitle III of Regulation (EC) No 1159/20032003/04 marketing yearQuota opened for Slovenia>TABLE>CXL concessions sugarTitle IV of Regulation (EC) No 1159/20032003/04 marketing year>TABLE>